Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
In paragraph [0005], line 1, change “Figure” to --- Figures ---.
In paragraph [0026], line 1, change “Figure” to --- Figures ---.
In paragraph [0027], line 7, change “Figure” to --- Figures ---.
In paragraph [0030], line 2, change “conveyor 604 a distance” to --- conveyor 604, a distance ---.


In paragraph [0035], line 5, change “curved” to --- curve ---.
In paragraph [0036], line 2, change “to up to” to --- up to ---.
In paragraph [0038], line 5, after “comprise” insert --- a ---.
In paragraph [0042], line 3, after “conveyor” insert --- 604 ---.
In paragraph [0043], lines 5 and 8, after each occurrence of “conveyor” insert --- 604 ---.
In paragraph [0043], line 7, after “electrode” insert --- 602 ---.
In paragraph [0048], line 2, change “cause 804” to --- 804 cause ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 16-23 are allowable over the prior art of record because the prior art of record fails to teach or suggest a method including: providing a print engine with chargeable particles in a carrier fluid to a print agent concentration 

Claims 24-28 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a print agent concentration apparatus including: an electrode, a conveyor, a distance sensor and a controller; wherein the electrode is configured to apply a first potential to a print agent including chargeable particles in a carrier fluid such that the particles are attracted to a surface of the conveyor; wherein the sensor is configured to determine particle concentration on the surface of the conveyor; and wherein the controller is configured to control an operational parameter of the print agent concentration apparatus based on the particle concentration on the surface of the conveyor.

Claims 29 and 30 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a machine readable medium storing instructions which, when executed by a processor cause the processor to: based on an indication of a print agent type, determine thickness criteria for a layer of toner particles having a particle concentration meeting concentration criteria; and based on an indication of a distance received from a distance sensor, determine if a measured layer thickness meets the thickness criteria.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dayan et al disclose a layer thickness in print agent concentration apparatus.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
January 14, 2021